DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/18/2020, 06/25/21, and 03/15/22 are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  line 2 of claim 9, “wherein wherein” should be change to – wherein 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toukairin et al. (WO 2009145205) in view of Nishimiya et al. (US 2009/0229957 A1).
Regarding claim 1, Toukairin teaches an electric tool comprising: 
a motor (3, fig 1); 
a housing (6) which accommodates the motor (3); 
a spindle (11) which is configured to protrude from the housing (6) and to which a tip tool (5) is detachable; 
an inverter circuit (21-22) which has a plurality of switching elements (12a-21c, 22a-22c), performs a switching operation, and controls a driving of the motor (3); 
a controller (9) which controls an ON/OFF operation of the plurality of switching elements (21a-21c-22a-22c); 
a circuit substrate (7) in which the plurality of switching elements (21a-21c-22a-22c) are loaded;
wherein when the spindle protrudes downwardly (see annotation fig 1 below), the plurality of switching elements (21a-21b-22a-22b) are located under the circuit substrate (7), and an opening direction of the case is downward.
However, Toukairin does not teach a case which accommodates the circuit substrate, wherein a resin is filled in an inside of the case.

    PNG
    media_image1.png
    589
    863
    media_image1.png
    Greyscale

Nishimiya teaches an electrical power tool (fig 1) having a case (50) which accommodates a circuit substrate (52) wherein a resin (R, fig 3) is filled in an inside of the case (50, para [0033]) to effectively dissipate hear producing form the switching devices (para 0035]).

    PNG
    media_image2.png
    281
    488
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin’s electric tool with a case which accommodates the circuit substrate, wherein a resin is filled in an inside of the case as taught by Nishimiya.  Doing so would effectively dissipate hear producing form the switching devices (para 0035]).
Regarding claim 2, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, except for the added limitation of a portion of the plurality of switching elements is covered by the resin and another portion of the plurality of switching elements is positioned outside the resin.
Nishimiya further teaches an electrical power tool (fig 1) having a portion of the plurality of switching elements (44) is covered by the resin (44f, fig 4) and another portion of the plurality of switching elements (44) is positioned outside the resin (fig 4) to effectively dissipate hear producing form the switching devices (para 0035]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Nishimiya’s electric tool with a portion of the plurality of switching elements is covered by the resin and another portion of the plurality of switching elements is positioned outside the resin as further taught by Nishimiya.  Doing so would effectively dissipate hear producing form the switching devices (para 0035]).
Regarding claim 3, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 2, except for the added limitation of at least a terminal part of each of the plurality of switching elements is covered with the resin.
Nishimiya further teaches an electrical power tool (fig 1) having at least a terminal part of each of the plurality of switching elements (44) is covered with the resin (R, fig 4) to effectively dissipate hear producing form the switching devices (para 0035]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Nishimiya’s electric tool with at least a terminal part of each of the plurality of switching elements is covered with the resin as further taught by Nishimiya.  Doing so would effectively dissipate hear producing form the switching devices (para 0035]).
Regarding claim 7, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, Toukairin further teaches each of the plurality of switching elements (21a-21b-22a-22b) has a rear surface which is connected to a heat radiation member (25a-25d) and a front surface which is opposite to the rear surface (fig 2A), wherein the plurality of switching elements (21a-22c) are disposed in a manner that three switching elements (21a-21c) and other three switching elements (22a-22c) are respectively arranged in lines in an axial direction of the electric tool with the front surfaces of the three switching elements facing to the front surfaces of the other three switching elements (fig 2a-2c)
Regarding claim 8, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, Toukairin further teaches a trigger switch (8c) which transmits an activation signal for activating the motor (3) to the controller (9) is disposed in the circuit substrate (fig 1).
Regarding claim 9, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, Toukairin further teaches the spindle (11) protrudes in a protruding direction which is parallel to the opening direction (fig 1).
Regarding claim 10, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, Toukairin further teaches the plurality of switching elements (21-22) are loaded on a surface of the circuit substrate and face downward (fig 2b).
Regarding claim 11, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, Toukairin further teaches the housing (6) has an intake port (53, fig 5) for taking in outside air, and a fan (18) for taking in air through the intake port (53) and causing a cooling air to flow into the housing (6), the housing (6) has a case accommodation part (6a, 6b), and the cooling air flows only in lower side in the case accommodation part (fig 5).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toukairin in view of Nishimiya, further in view of Vanko et al. (US 2015/0111480 A1).
Regarding claim 4, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 2, Toukairin further teaches the housing (6) has an intake port (53) for taking in outside air, and a fan (18) for taking in air through the intake port (53) and causing a cooling air (61-62) to flow into the housing (6), a plate for heat radiation (page 21, line 20-23) is connected to the plurality of switching elements (21-22), and the plate is directly exposed to the cooling air (61-62).  However, Toukairin does not teaches the heat radiation plate is a metal heat radiation plate.
Vanko teaches a handheld grinder with a brushless electric motor having a circuit board (40, fig 3) comprising a metal heat radiation plate (46) for diffusing heat away from rectifier (44, para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Nishimiya’s electric tool with the heat radiation plate is a metal heat radiation plate as taught by Vanko.  Doing so would effectively dissipate heat away from electronic components (para [0032]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toukairin in view of Nishimiya, further in view of Tanimoto et al. (US 2011/0171887 A1).
Regarding claim 5, Toukairin in view of Nishimiya teaches the claimed invention as set forth in claim 1, except for the added limitation of a smoothing circuit which has a capacitor is disposed on the circuit substrate, wherein the capacitor is connected to the circuit substrate by using an extension wire and fixed in an inside of the housing.
Tanimoto teaches a power tool having a smoothing circuit (8, fig 1) which has a capacitor (81) is disposed on the circuit substrate (82) wherein the capacitor (81) is connected to the circuit substrate (82) by using an extension wire (not shown, para [0194) and fixed in an inside of the housing(para [0195]) to smoothen power source voltage supplied from an external power source (para [0194]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Nishimiya’s electric tool with a smoothing circuit which has a capacitor is disposed on the circuit substrate, wherein the capacitor is connected to the circuit substrate by using an extension wire and fixed in an inside of the housing as taught by Tanimoto.  Doing so would smoothen power source voltage supplied from an external power source (para [0194]).
Regarding claim 6, Toukairin in view of Nishimiya and Tanimoto teaches the claimed invention as set forth in claim 5, except for the added limitation of the capacitor is fixed in the case by the resin filled inside the case.
Nishimiya further teaches an electrical power tool (fig 1) having a case (50) which accommodates a circuit substrate (52) wherein a resin (R, fig 3) is filled in an inside of the case (50, para [0033]) to effectively dissipate hear producing form the switching devices (para 0035]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Toukairin in view of Nishimiya and Tanimoto’s electric tool with the capacitor is fixed in the case by the resin filled inside the case as further taught by Nishimiya.  Doing so would effectively dissipate hear producing form the switching devices (para 0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boeck et al. (US 2016/0375570 A1) teaches a machine tool device includes at least one open-loop and/or closed-loop control unit and at least one drive-unit sensor unit configured to sense at least one drive-unit characteristic value, which can be processed by the open-loop and/or closed-loop control unit at least for open-loop and/or closed-loop control of a drive unit of a machine tool and/or for an output of information to an operator. The machine tool device further includes at least one processing-tool sensor unit configured to sense at least one processing-tool characteristic value, which can be processed by the open-loop and/or closed-loop control unit at least for open-loop and/or closed-loop control of the drive unit and/or for an output of information to an operator.
Omura et al. (US 20160020676 A1) teaches an electric power tool which houses a motor and a controller for controlling drive of the motor, the controller has a circuit board on which electric components are mounted and a heat radiation member which radiates heat of the electric components. The heat radiation member has a facing part which faces the circuit board in parallel to a board surface of the circuit board. The facing part is provided with steps by which a distance between the facing part and the board surface of the circuit board varies. Furthermore, the facing part of the heat radiation member is provided with a first facing part in which a relative distance with respect to the board surface of the circuit board is reduced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834